Exhibit 10.1

 



AMENDMENT # 1 TO EXCLUSIVE LICENSE AGREEMENT

 

This Amendment No. 1 (“Amendment No. 1”) to the Exclusive License Agreement by
and between Temple University – Of The Commonwealth System of Higher Education
(“TEMPLE”) and QS Energy, Inc. (“QSEP”), dated August 1, 2011, as amended
(“Agreement”), is entered into effective as of June 1, 2017 (“Amendment No. 1
Date”).

 

WHEREAS, TEMPLE is the owner of certain intellectual properties pertaining to
technology to reduce crude oil viscosity (TEMPLE Reference C513RT) to which QSEP
obtained an exclusive worldwide license under the Agreement; and

 

WHEREAS, QSEP and TEMPLE wish to resolve outstanding payments due Temple under
the Agreement and update the entity name from Save The World Air, Inc. to QS
Energy, Inc.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
obligations hereinafter set forth, the parties, intending to be legally bound,
hereby agree to amend Agreement as follows:

 

1.Pursuant to Article 5.3, one hundred thirty-five thousand dollars ($135,000)
is due Temple from QS Energy (“Outstanding Fees”). The parties have agreed to
defer the Outstanding Fees until the first occurrence of either:

 

a.LICENSEE’s receipt of cumulative SALES equal to or exceeding eight hundred
thirty-five thousand dollars ($835,000); or

 

b.LICENSEE enters into a SUBLICENSE pursuant to Article 11.

 

2.The Outstanding Fees shall be subject to a nine percent (9%) interest rate
accruing as-of June 1, 2017, calculated annually based on the amount due in the
prior year and the total interest shall be added to the amount due Temple.

 

3.The license maintenance fee of sixty-two thousand five hundred dollars
($62,500) due August 1, 2017 shall be due within five (5) business days of the
execution of this Amendment and due annually thereafter on June 1st.

 

4.All other terms and conditions of Agreement shall remain unchanged and in full
force and effect, as amended to date.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to the
Agreement to be executed by their duly authorized representative the day and

year written below:

 

Temple University – Of The Commonwealth System of Higher Education:

 



By: /s/ Jaison Kurichi                             Date:
7/13/2017                               Jaison Kurichi   Associate Vice
President for Budget           QS Energy:       By: /s/ Michael
McMullen                      Date: 6/27/2017                             
Michael McMullen, Chief Financial Officer  

 

 